Citation Nr: 1829016	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to service connection for a gynecological condition.

3.  Entitlement to service connection for sciatic nerve pain.

4.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected condition of PTSD with depressive disorder.

5.  Entitlement to a rating in excess of 70 percent for PTSD with depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to January 1989 and from January 1991 to May 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A June 2017 Decision Rating Officer (DRO) decision awarded a 70 percent rating for the psychiatric disability, effective September 21, 2010.  The increase did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating has remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

In May 2018, the Board received notice that the Veteran died in April 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.


		
                                                       M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


